DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 12/05/2019 has been received and reviewed.
Claim Objections
Claims 5-10 and 14-18 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-10 and 14-18 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected due to their dependency on Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030213095 to Jackson.
Regarding claim 1, Jackson  discloses:
An escape hatch for an aircraft (see paragraph 0002), comprising: a door body (12) having an exterior side (side with 16, fig 1) and an interior side opposite the exterior side (side with 14, fig 1); an exterior handle (16) movably connected to the door body (fig 1), the exterior handle rotatable between a stowed position (fig 3), in which the exterior handle is recessed within an opening of the door body (108), and an unstowed position (fig 4), the exterior handle being accessible from the exterior side of the door body to open the door; and a visual indicator (64 being flush with 14) connected to the door body (via 14) and visible from the interior side of the door body only when the exterior handle is in the stowed position (fig 3, 64 is flush with 14).
Regarding claim 2, Jackson discloses:

Regarding claim 3, Jackson discloses:
The escape hatch of claim 1 or claim 2, wherein the visual indicator is selectively moveable between a retained position (fig 3) and an unretained position (fig 4), the retained position to secure the exterior handle in the stowed position (retained position -fig 3- has 16 in the stowed position, see paragraph 0025).
Regarding claim 4, Jackson discloses:
The escape hatch of claim 3, wherein the visual indicator is visible from the interior side of the door body only when in the retained position (64 is only flush when 16 is in the stowed position).
Regarding claim 11, Jackson discloses:
A door for an aircraft (12), comprising: a door body (12) having an exterior side (side with 16, fig 1) and an interior side opposite the exterior side (side with 14, fig 1); an exterior handle (16) movably connected to the door body (fig 1), the exterior handle rotatable between a stowed position (fig 3), in which the exterior handle is recessed within an opening of the door body (108), and an unstowed position (fig 4), the exterior handle being accessible from the exterior side of the door body to open the door; a hook (28) connected to the door body (via 16) and selectively moveable between a retained position (fig 3) and an unretained position (fig 1), the retained position to secure the exterior handle in the stowed position (see paragraph 0021); and a visual indicator (64 being flush with 14) 
Regarding claim 12, Jackson discloses:
The door of claim 11, wherein the door body defines an aperture (aperture in which 64 sits in, fig 1) through which the visual indicator is visible from the interior side of the door body only when the hook is in the retained position (64 is only flush when 16 is in the stowed position).
Regarding claim 13, Jackson discloses:
The door of claim 11 or claim 12, wherein the hook is biased toward the retained position (34 biases 28 to the retained position, see paragraph 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030213095 to Jackson.
Regarding claims 19-22, Jackson doesn’t explicitly teach the method of claim 20. However, given the structure of the escape hatch disclosed by Jackson:
an escape hatch for an aircraft (see paragraph 0002), the escape hatch having an interior side (side with 14, fig 1), an exterior side opposite the interior side (side with 16, fig 1), and an exterior handle (16) accessible from the exterior side to open the escape hatch; wherein when the exterior handle is in a stowed position (fig 3), in which the exterior handle is recessed within an opening of the escape hatch (108), visually indicating on the interior side of the escape hatch that the exterior handle is in the stowed position (64 being flush with 14); and when the exterior handle is in an unstowed position (fig 4), visually indicating on the interior side of the escape hatch that the exterior handle is in the unstowed position (64 not being flush), wherein the visually indicating on the interior side of the escape hatch that the exterior handle is in the stowed position comprises actuating a visual indicator (64 being fully flush with 14) to be visible from the interior side (fig 3), wherein further comprising: when the exterior handle is secured in the stowed position by a hook (28, fig 3), visually indicating on the interior side of the escape hatch that the exterior handle is secured in the stowed position by the hook (64 in fig 3), wherein the hook rotates about an axis (axis around which 28 rotates) with a rotational bias (34 biases 28, see paragraph 0021) to secure the exterior handle in the stowed position and the visual indicator is rotatably fixed to the hook (64 is rotatably fixed to 28 via 14 and 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed in claims 19-24.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675